DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2012/0187762).

	Regarding claims 1 and 12
	Kim shows the method and system for driving an LED array (see for example Figs. 1 and 17-19), wherein the LED array comprises m scan lines (SL1-SLN or Channel lines CH1-CHK) and n channels (see for example Fig. 17), comprising: dividing the n channels into p groups (see for example para. 0103 and 0110), each of the p groups has q channels, wherein n=pxq (see for example para. 0110); 5and inputting a plurality of PWM signals into the p groups so that each group receives one or more PWM signals (see for example para. 0110), wherein at least two among the plurality of PWM signals have different starting times (see for example para. 0057 and 0110).  

	Regarding claim 2
	Kim further shows, wherein p is an integer ranging from 2 to n (see for example para. 0110).  

	Regarding claims 3 and 13
	Kim further shows, wherein the LED array comprises m scan switches (SW1-SWk), each scan switch is electrically connected to one of the m scan lines (see for example Fig. 18, LED driver 1820), and tsw is a time period during which one scan switch is ON, wherein p number of time slots are arranged sequentially in one tsw (see 

	Regarding claims 4 and 13
	Kim further shows, wherein, among the p number of time slots, a first time slot and a 15second time slot are adjacent to each other and the first time slot and the second time slot do not overlap (see for example Figs. 4B, 5B, 6B, 7B that show PWM1-PWM4 being turning on the switches sequentially at times T1-T8, and they do not overlap)

	Regarding claim 5
	Kim further shows, wherein q equals one or an integer larger than one (see for example para. 0110).  

	Regarding claim 6
	Kim further shows, wherein q equals an integer larger than one (taken to be at least 2, see for example para. 0110), further comprising dividing each of the p number of time slots into two or more sub-segments (see for example Figs. 4B, 5B and 6B that show PWM1-PWM4 being turning on the switches sequentially having different time slots t1-t8), and two 20adjacent sub-segments have a difference between starting times thereof (see for example Figs. 4B, 5B and 6B that show PWM1-PWM4 being turning on the switches sequentially), wherein each of the q channels receives a PWM signal in one of the two or more sub-segments  (see for example Figs. 4B, 5B and 6B that show PWM1-PWM4 being turning on the switches sequentially having 4 segments).


Regarding claims 7 and 14
	Kim further shows, wherein, among the p number of time slots, a first time slot and a second slot overlap, wherein the first time slot has a first starting time, the second time 11/14Docket No. PA127.0032 slot has a second starting time, and a difference between the first starting time and the second starting time is dt (see for example Figs. 7B that show PWM1-PWM4 being turning on the switches sequentially and having the time slots and start time overlap).

	Regarding claim 10
	Kim further shows, wherein q equals one (taken to be inherent since each channel can be taken as an individual or single channel, see for example para. 0110).  

	Regarding claim 11
	Kim further shows, wherein, when q is an integer larger than one (taken to be plural channels), each of the q 10channels in one of the p groups receive a PWM signal in a same time slot amongst the p number of time slots (see for example para. 0110).  


	Regarding claim 12
	Kim further shows, a driver chip (see for example para. 0123), the driver chip comprises an analog circuit (see for example para. 0127) and a digital controller (120, 1940).
	




Allowable Subject Matter

Claims 8, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8, 9 and 15
The prior art of record taken alone or in combination does not teach or suggest the method of driving an LED array as recited in claim 1, or the LED display system as recited in claim 12, having the further limitations as set forth in claims 8, 9 and 15.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687